—In a support proceeding, petitioner appeals from an order of the Family Court, Queens County (Pearce, J.), dated October 1, 1984, as amended October 2, 1984, which, inter alia, denied her motion to restore her application for increased alimony to the calendar. The appeal brings up for review so much of an order of the same court, dated January 9, 1985, as, upon renewal, adhered to its original determination.
Appeal from the order dated October 1, 1984, as amended *959October 2, 1984, dismissed, without costs or disbursements. That order was superseded by the order dated January 9, 1985, made upon renewal.
Order dated January 9, 1985 reversed, insofar as reviewed, without costs or disbursements, order dated October 1, 1984, as amended October 2, 1984, vacated, petitioner’s motion to restore her application for increased alimony to the calendar granted, and matter remitted to the Family Court, Queens County, for a hearing in accordance herewith.
Under all of the circumstances presented, the court should have granted petitioner’s application to restore her motion for increased alimony to the calendar. Petitioner being on jury duty on October 1, 1984, the court should then have adjourned the proceedings on her motion, as well as respondent’s applications to terminate alimony and for child support, to another date for a full hearing. Mollen, P. J., Gibbons, Brown, Niehoff and Fiber, JJ., concur.